Citation Nr: 1216128	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Whether the appellant is entitled to receive the Veteran's surviving spouse's death pension benefit for the month of May 2008 (the month she died) as an accrued benefit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from December 1943 to November 1945.  He died in September 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decisional letter of the Cleveland, Ohio RO.  In October 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran died on September [redacted], 1984; H.E., his surviving spouse, died on May [redacted], 2008.

2. At the time of her death, H.E. was receiving VA death pension benefits in the monthly amount of $908.00; a final check for such benefit (for the month of May 2008) mailed by VA was received by the appellant on May 30, 2008.

3. Upon being advised of H.E.'s death, VA cancelled the check issued to her in May 2008 (received by the appellant on May 30, 2008).

4. By operation of law, H.E.'s death pension was discontinued effective the last day of the month before she died; therefore, there was no death pension accrued benefit owing to her at the time of her death (for the month of death).

CONCLUSION OF LAW

As a matter of law the appellant is not entitled to receive a death pension payment for May 2008 (the month of H.E.'s, the Veteran's surviving spouse's, death) as an accrued benefit.  38 U.S.C.A. §§ 5112, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 3.1003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.  




B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Section 5121 of title 33, U.S. Code defines accrued benefits as "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death . . . and due and unpaid."  38 U.S.C.A. § 5121(a); see also 38 C.F.R. § 3.1000.

38 C.F.R. § 3.1000 states that except as provided in §§ 3.1001 and 3.1008, periodic monetary benefits to which a payee was entitled at his or death, and due and unpaid will, upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) Upon the death of a child claiming benefits under chapter 18 of Title 38 of the United States Code of Federal Regulations, to the surviving parent.  (5) In all other cases, only so much as the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.

38 U.S.C.A. § 5112, which addresses effective dates of reductions and discontinuances, provides that the effective date of a discontinuance of [as pertinent here] death pension benefits by reason of the death of a payee shall be "the last day of the month" before death occurs.  38 U.S.C.A. § 5112(b)(1).  The implementing regulation, 38 C.F.R. § 3.500(g), also clearly states that a death pension payee's benefits are to be discontinued effective the last day of the month before his or her death.

The record reflects that at the time of H.E.'s death, she was receiving $908.00 per month in VA death pension benefits.  The record also reflects that the appellant is the Veteran's and H.E.'s daughter.  

At the October 2011 Travel Board hearing, the appellant testified that she and H.E., had been living together since approximately 1998, and that she was her mother's caregiver at the time of her death.  She also observed that according to her mother's last will and testament, she was made the executor of her estate, and therefore assumed responsibility for her mother's debts and obligations.  She then explained that because her mother died on May [redacted], 2008, when a check from VA arrived on May 30, 2008, she assumed she was allowed to use that check for the month of May, and used the $908.00 to help pay for her mother's funeral expenses, which totaled $2,007.00.  

The appellant contends that because her mother's death did not occur until May [redacted], 2008 (near the end of the month when her mother died), she should be entitled to receive a pro-rated amount of her mother's death pension for the month of May as an accrued benefit.  She notes that when VA cancelled the May 2008 check (in the amount of $908.00) that had already been deposited into her account, it created a financial hardship (as she had already used the money to help off-set her mother's funeral expenses, and she still had her own bills to pay).  She argues that in the interest of fairness, VA should return the $908.00 plus interest to her checking account,.  See January 2009 notice of disagreement and January 2010 written argument from the appellant.

The Board observes, however, that when the payee of a check for benefits has died prior to negotiating the check, the check is to be returned to the issuing office and canceled.  38 C.F.R. § 3.1003.  Section § 3.1003 further provides that: (a) The amount represented by the returned check, or any amount recovered following improper negotiation of the check, shall be payable to the living person or persons in the order of precedence listed in § 3.1000(a)(1) through (4), except that the total amount payable shall not include any payment for the month in which the payee died (see § 3.500(g))(emphasis added), and payments to the person described in § 3.1000(a)(4) shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a) (.

Although the appellant's mother was indeed alive throughout most of May 2008, the governing VA law and regulation specify that as a matter of law any death pension benefits payable are to be discontinued effective the last day of the month before the payee's death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  As H.E. died in May 2008, her VA death pension benefits were discontinued effective the last day of April 2008, and she was not entitled to the check (for May 2008) VA mailed to her in May 2008.  Consequently, under VA law there was no death pension benefit due and owing to H.E. which may be paid to the appellant as an accrued benefit (which is why the deposit into her checking account after H.E.s death was withdrawn/cancelled).

The Board notes that the appellant did not use the $908.00 for her own gain, but used it towards her mother's funeral expenses, and acknowledges that under 38 C.F.R. § 3.1000(a), any benefits due to a surviving spouse that are unpaid at the time of her death will be dispersed to the Veteran's surviving children.  However, as was discussed above, H.E. was not due a death pension benefit for the month of May 2008 because under governing  law such benefit was terminated effective the last day of April 2008.  Therefore, there were no unpaid benefits due to a surviving spouse available to be dispersed, including to the appellant.

Regarding the appellant's argument that the cancellation of the May 2008 check caused her financial hardship, the Board observes that according to 38 C.F.R. § 1.962 (governing waiver of overpayments) there shall be no waiver consideration of an indebtedness that results from the receipt of a benefit payment by a non-payee who has no claim or entitlement to such payment.  Here, the appellant (a non-payee) could not have a claim to a death pension payment to H.E. for the month of May 2008, as such benefit was terminated effective the last day of the previous month;  she has no standing to request a waiver of overpayment.

Finally, the Board has no authority to grant claims on an equitable basis but, instead, is constrained to follow the specific provisions of the law.  38 U.S.C.A. §§ 503, 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law is dispositive, the benefit of the doubt provisions are not for application.  Here, the law is clear that H.E. was not entitled to VA death pension benefits for the month of May 2008; therefore, the appellant's claim seeking payment of such benefit as an accrued benefit must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to receive a death pension benefit for the month of the Veteran's surviving spouse's death as an accrued benefit is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


